Citation Nr: 0503372	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right 
acromioclavicular joint.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1964 to August 1966.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Since service connection became effective in June 2003, 
the veteran's degenerative joint disease of the right 
acromioclavicular joint has been manifested primarily by 
complaints of pain and stiffness; flare-ups during weather 
changes; mild pain, mild weakness, and mild fatigability on 
repeated motion; and a range of right arm motion to at least 
shoulder level.

2.  Since service connection became effective in July 2003, 
the veteran's hearing loss disability has been manifested by 
Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease of the right 
acromioclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Code (DC) 
5201 (2004).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85, DC 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased initial ratings 
for his service-connected degenerative joint disease of the 
right acromioclavicular joint and for his service-connected 
bilateral hearing loss disability.  

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.

I.  Duty to Assist

The VA's statutory duty to assist the veteran in the 
development of his claim is governed primarily by the 
provisions in 38 U.S.C.A. §§ 5103, 5103A and the enabling 
regulations at 38 C.F.R. § 3.159.  Such provisions require 
the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In particular, the VA must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.

By virtue of information contained in letters, dated in June 
and July 2003, the RO informed the veteran that it had a 
duty to notify him and his representative of any information 
and evidence needed to substantiate and complete a claim for 
VA benefits.  Those letters concerned the veteran's claims 
of entitlement to service connection for right shoulder 
disability and for hearing loss disability; however, the 
current appeal concerns claims for increased ratings for 
those disabilities.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).  In the case 
now before the Board, the RO granted service connection for 
right shoulder disability and for hearing loss disability in 
a decision in August 2003.  The RO assigned a rating of 20 
percent for the right shoulder disability, effective July 9, 
2003.  It assigned a noncompensable rating for the hearing 
loss disability, effective June 19, 2003.  In August 2003, 
the appellant filed a notice of disagreement with assignment 
of those ratings.  Therefore, in accordance with VAOPGCPREC, 
the VA does not need to reiterate its statutory duty to 
assist the veteran with respect to the claims for increased 
ratings.  

In its letters in June and July 2003, the RO noted that it 
would make reasonable efforts to help him get evidence 
necessary to support his claim, e.g., medical records, 
employment records, or records from other federal agencies.  
The RO stated that the veteran had to give it enough 
information about those records so that it could request 
them from the agency or person who had them.  The RO noted, 
however, that it was still the veteran's responsibility to 
support his claim with appropriate evidence.  

In particular, the RO noted that on the veteran's 
application from VA compensation benefits, he had not listed 
any history of treatment for his right shoulder or hearing 
loss disability since service.  The RO requested that the 
veteran review his records and make certain that he had not 
overlooked any important evidence.  

The RO requested a recent medical report showing findings, 
diagnosis and treatment for the veteran's right shoulder and 
for his hearing loss disability.  Indeed, it requested any 
medical reports he had.  The RO noted that it would obtain 
any evidence or records held by a federal agency or 
department.  Specifically, the RO stated that if the veteran 
had received treatment at a VA medical facility, he should 
furnish the dates and places of that treatment, and the RO 
would obtain the report(s).  

The RO informed the veteran it would make reasonable efforts 
to obtain relevant records not held by a federal agency.  
Specifically, the RO identified potentially helpful evidence 
as that including employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians 
reflecting treatment since service; pharmacy prescription 
records; and insurance examination reports.  The veteran was 
notified that if he wished the VA to obtain such records, he 
would have to authorize medical personnel to release such 
records by completing VA Form 21-4142.  The RO emphasized 
that it was the veteran's responsibility to obtain records 
that weren't in the possession of a federal department or 
agency.  The RO stated that it would tell the veteran if it 
was unable to get the records he requested.  The RO also 
stated that it would assist him by providing a medical 
examination or getting a medical opinion if it decided it 
was necessary to make a decision in his claim.  

The RO told the veteran that it had received the following:  
his claim for benefits, received on June 19, 2003; a copy of 
his DD 214; a statement in support of his claim, dated July 
8, 2003; and VA Form 21-4142 for High Plains Family 
Medicine.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

In addition to the letters, dated in June and July 2003, the 
veteran was provided with a Statement of the Case (SOC) in 
November 2003.  The SOC further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to disability compensation benefits 
for his right shoulder disability and his bilateral hearing 
loss disability.  The SOC also identified the following 
evidence as having been received by the RO:  The veteran's 
service medical records; records obtained from High Plains 
Family Medicine, reflecting the veteran's treatment from 
February 22, 1982, to December 23, 2002; treatment records 
from Dr. M. M., dated from February through October 1994; a 
stated from the veteran's brother, dated in July 2003; and 
the reports of examinations performed by the VA in August 
2003.  
The veteran has been informed of his right to have a hearing 
in regard to his appeal; however, to date, he has declined 
to exercise that right (see, e.g., VA Form 9, received in 
January 2004).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has 
not been sought by the VA), which could be used to support 
the issues of entitlement to increased initial ratings for 
his service-connected right shoulder disability and his 
service-connected hearing loss disability.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  The Increased Rating Claims

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  

The RO's August 2003 decision on appeal, which granted 
entitlement to service connection for degenerative joint 
disease of the right acromioclavicular joint and hearing 
loss disability, was an initial rating award.  Effective 
June 19, 2003, the RO assigned a 20 percent schedular rating 
for the right shoulder disability.  Effective July 9, 2003, 
the RO assigned a noncompensable rating for the hearing loss 
disability.  

When, as here, initial rating awards are at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

a.  The Right Shoulder

The veteran had degenerative joint disease of the right 
acromioclavicular joint.  Degenerative joint disease (i.e, 
arthritis), established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate DC's for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5003. 

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level 
of impairment.  38 C.F.R. § 4.69.  In this case, the veteran 
is right handed.  Thus, his service-connected shoulder 
disability affects his major upper extremity.
Limitation of motion of the arm is rated in accordance with 
38 C.F.R. § 4.71a, DC 5201.  A 20 percent rating is 
warranted when motion of the major arm is limited to 
shoulder level.  A 30 percent rating is warranted when such 
motion is limited to midway between the side and shoulder 
level.  

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain and pain on use, specifically limitation of 
motion due to pain on use including that experienced during 
flare ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10. 

The evidence shows that in 1994, the veteran had recurrent 
dislocations of his right shoulder and underwent 
reconstructive surgery.  More recent records, however, are 
negative for any evidence of treatment for the right 
shoulder.  Therefore, in August 2003, the veteran was 
examined by the VA to determine the extent of his service-
connected right shoulder disability.

During his VA examination, the veteran complained of daily 
pain and stiffness helped only slightly by medication.  He 
also reported that whether changes caused flare-ups which 
could last two or three days and were helped by rest.  It 
was noted that he was a janitor for a school district and 
had a difficult time with heavy lifting.  

On examination, there was a well-healed 19 cm surgical scar 
over his right anterior shoulder and upper humerus, and the 
range of right shoulder motion was above shoulder level.  
Although the veteran appeared to have a difficult time 
performing forward flexion and abduction, he demonstrated 
such motions to at least shoulder level (0 to 110 degrees of 
forward flexion and 0 to 95 degrees of abduction).  At 0 to 
80 degrees, internal rotation was 10 degrees less than 
normal; however, external was normal at 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I (2004).  While three additional 
forward flexion and abduction exercises produced pain, 
weakness, and fatigability, such manifestations were found 
to be mild in nature.  Moreover, there was no incoordination 
or crepitus noted, and the veteran's pulses and sensation 
were intact.  Also, his muscle strength was good in both 
upper extremities and his grasping was equal.  Finally, 
there were no reports of any swelling; recent instability; 
recurrent dislocations; heat; or discoloration associated 
with the veteran's right shoulder disability.  Indeed, the 
deficits noted during the examination more nearly 
approximated the criteria for a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5201.  

In light of the foregoing, the claim for a higher initial 
rating for degenerative joint disease of the right 
acromioclavicular joint is denied.  In arriving at this 
decision, the Board has considered the potential 
applicability of 38 C.F.R. § 4.71a, DC's 5200, 5202, and 
5203.  However, the veteran does not demonstrate ankylosis 
of the right shoulder; malunion or nonunion of the humerus, 
clavicle, or scapula; dislocation of clavicle or scapula or 
of the scapulohumeral joint; fibrous union of the humerus; 
nonunion of the humerus (false flail joint); or a loss of 
the head of the humerus (flail shoulder).  Accordingly, the 
Board finds no basis to rate the veteran's service-connected 
right shoulder disability under any DC other than 5201.

b.  Hearing Loss Disability

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, 
the severity of hearing impairment is determined by 
comparing audiometric test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) with the 
criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those 
codes establish eleven levels of auditory acuity, from Level 
I for lesser degrees of hearing impairment through Level XI 
for greater degrees of hearing impairment.  A level of 
auditory acuity is determined for each ear, and then those 
levels are combined to give an overall level of hearing 
impairment. 38 C.F.R. § 4.85. 

On the authorized audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
10
20
50
LEFT
NA
15
15
30
60

After rounding, the puretone threshold average for the right 
ear was 24 and the puretone average for the left ear was 30.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

Whether based on a combination of puretone threshold 
averages and speech discrimination scores, or solely on pure 
tone threshold averages, the numeric designation associated 
with the veteran's hearing disability is no worse than I in 
each ear.  38 C.F.R. § 4.85, Table VI, VIA, VII (2005).  
When combined, the overall level of hearing impairment is 
commensurate with the noncompensable rating currently in 
effect.  Thus, an initial schedular compensable rating for 
the veteran's service-connected bilateral hearing loss 
disability is not warranted.

The regulatory provisions address the question of whether 
the speech discrimination testing employed by VA in a quiet 
room with amplification of sounds accurately reflects the 
extent of hearing impairment.  Based upon research, two 
circumstances have been identified where alternative tables 
may be employed.  One is where the pure tone thresholds in 
each of the frequencies of 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater.  The second is where pure tone 
thresholds are 30 decibels or less at frequencies of 1000 
Hertz and below, and 70 decibels or more at 2000 Hertz.  See 
64 FR 25202. 25209, May 11, 1999; 38 C.F.R. § 4.86 (2004).  
This case does not fit either of those situations. 



c.  Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of staged ratings noted in 
Fenderson.  However, there is no evidence of record to 
suggest that the manifestations of the veteran's right 
shoulder disability or hearing loss disability have been 
anything other than consistent since the dates that service 
connection and the current ratings became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

The Board has also considered the veteran's contentions that 
his VA examinations were inadequate because his right 
shoulder problems more nearly reflect the criteria for a 30 
percent rating and the testing to determine his hearing 
acuity was improperly performed.  His contentions 
notwithstanding, he has presented no competent evidence, 
such as medical records or reports to support his argument.  
In this regard, it should be noted that as a layman, the 
veteran is qualified to report evidence which is capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability or the quality or 
completeness of a medical examination .  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence that the current examination 
is somehow inadequate or that another examination is 
required.  Accordingly, the request for an additional 
examination is denied.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right shoulder disability and hearing loss disability.  
However, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating either of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of those disabilities 
are those contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not 
job specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the right acromioclavicular 
joint is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


